Citation Nr: 0949078	
Decision Date: 12/31/09    Archive Date: 01/13/10

DOCKET NO.  07-31 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.	Entitlement to service connection for a kidney disorder.

2.	Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection 
chronic obstructive pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel



INTRODUCTION

The Veteran had active service from February 1962 to June 
1966.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of July 2006 by the 
Department of Veterans Affairs (VA) Nashville, Tennessee 
Regional Office (RO). 


FINDINGS OF FACT

1.	The evidence of record does not demonstrate that the 
Veteran has a kidney disorder.

2.	A claim of service connection for COPD was previously 
denied by the RO in July 2003.

3.	Evidence received since July 2003 decision is cumulative 
of evidence previously considered and does not raise a 
reasonable possibility of substantiating the claim of 
service connection for COPD. 


CONCLUSION OF LAW

1.	The criteria for service connection for a kidney disorder 
have not been met.  38 U.S.C.A §§ 1101, 1110, 1112, 1131 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310 (2009). 

2.	The July 2003 RO decision denying the claim of service 
connection for COPD is final.  38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2009). 

3.	New and material evidence sufficient to reopen the claim 
for service connection for COPD has not been presented.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  Upon 
receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
or her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide and; 
(3) that the claimant is expected to provide.

In May 2006, the agency of original jurisdiction (AOJ) 
provided the notices then required by 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2009) and 38 C.F.R. § 3.159(b) (2009).  
Specifically, the AOJ notified the Veteran of information and 
evidence necessary to substantiate the claim of service 
connection; information and evidence that VA would seek to 
provide; and information and evidence that the veteran was 
expected to provide.  This letter also explained to the 
Veteran why his claim for service connection was denied in 
July 2003.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  

In addition, the May 2006 notice provided the Veteran with a 
notice of effective date and disability rating regulations 
pursuant to Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

Regarding the duty to assist, VA's responsibility extends to 
requesting evidence from any new source identified by the 
claimant, and if that evidence is then not new and material, 
the claim is not reopened, and VA's duties have been 
fulfilled.  VA does not have a duty to provide the Veteran a 
VA examination and/or an opinion if the claim is not 
reopened.  See 38 U.S.C. § 5103A(f) (West 2002 & Supp. 2009); 
38 C.F.R. § 3.159(c)(4)(C)(iii) (2009).

Service Connection

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  To 
establish service connection for the claimed disorder, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  38 C.F.R § 3.303; see 
also Hickson v. West, 12 Vet. App. 247, 253 (1999). 
 
The Veteran claims that he has a kidney disorder ("kidney 
problems") for which he was treated for in July 1964. 
According to his service treatment records, the Veteran was 
diagnosed with ureterolithiasis and underwent an 
"exploration of the left kidney and ureteropelvic junction 
was performed, with findings of an intrinsic stricture of the 
left ureteropelvic junction, and hydronephrosis of the left 
kidneys."  The treatment records report that the Veteran was 
placed on convalescent leave following the procedure and 
recovery was uncomplicated.  See In-service treatment record, 
dated May to July 1964.  Furthermore, the Veteran's May 1966 
separation examination report indicates no disorders other 
than marks and scars and normal kidney conditions at 
separation.  See Separation examination record, dated May 
1966.

The Veteran's post service treatment records do not reveal 
any diagnosis or treatment for a claimed kidney disorder.  A 
March 2002 VA treatment record indicate the Veteran 
complained of intermittent pain in the area but "otherwise 
kidney function is normal."  An ultrasound revealed 
unremarkable conditions.  See VA treatment record, dated 
March 2002.  

The Board determines that the evidence weighs against the 
Veteran's claim for service connection for kidney condition.  
In particular, the absence of a diagnosed disability and a 
clear nexus opinion in the post-service medical treatment 
records, weighs against the claim.

While the Veteran is competent to testify as to his current 
symptoms and treatment during service, he is not competent or 
qualified, as a layperson, to render a diagnosis or an 
opinion concerning medical diagnoses and/or causation.  See 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Despite the Veteran's treatment for his left kidney during 
service, the Board finds that based on the evidence in the 
record, there is no current diagnosed kidney disorder.  
Therefore, as there is no competent and probative evidence 
demonstrating that the Veteran has a kidney condition, 
service connection for such disorder is not warranted.  
Without a disability, there can be no entitlement to 
compensation.  See Degmetich v. Brown, 104 F.3d 1328 (1997); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).   

In this case, given the lack of competent evidence supporting 
the claim and, significantly, the lack of a current kidney 
disorder, the evidence for the Veteran's claim is outweighed 
by the countervailing evidence.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not applicable and the appeal must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).



New and Material Evidence

A July 2003 decision denying service connection for COPD is 
final based on the evidence then of record.  38 U.S.C.A. § 
7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103.  However, a 
claim will be reopened if new and material evidence is 
submitted.  38 U.S.C.A. §5108; 38 C.F.R. § 3.156(a).  New 
evidence means existing evidence not previously submitted to 
agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence may be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

Initially, the July 2003 rating decision denied the claim of 
service connection because, among other things, the evidence 
did not show that COPD was incurred in service or causally 
related to service.  At the time, the Veteran had claimed 
that his disorder was caused by his exposure to asbestos 
during service.  At the time of the decision, there was no 
indication that he suffered from an asbestos related disorder 
or that COPD was related to such exposure.

Evidence submitted for this current claim to reopen includes 
VA treatment records reporting treatment for COPD received 
since July 2003.  Although this evidence is "new," in that 
the records were not previously seen, these numerous VA 
treatment records and lay statements are not material since 
they are merely cumulative of medical evidence previously 
considered by the RO.  The evidence previously considered 
already established that the Veteran was diagnosed with COPD 
and was receiving treatment.  This "new" evidence fails to 
cure the defects presented by the previous decisions, namely 
the lack of evidence that COPD was incurred in service, to 
include that it was caused by asbestos exposure. 

In addition, the Veteran submitted lay statements of asbestos 
exposure onboard the USS Coral Sea during his military 
service including exposure to hazardous smoke. The Veteran's 
testimony is this regard, however, is not competent to 
establish that he incurred these disabilities during his 
active service.  While lay testimony is competent to 
establish the occurrence of an injury, it is not competent to 
provide a medical diagnosis.  See Chavarria v. Brown, 5 Vet. 
App. 468 (1993) (an appellant's own recitations of his 
medical history does not constitute new and material evidence 
sufficient to reopen his claim when this account has already 
been rejected by the VA).  In addition, the Veteran's 
statement has already been considered prior to the July 2003 
decision.

Because the evidence received since the July 2003 RO decision 
does not medically suggest that the Veteran's COPD was 
incurred in service, it does not raise a reasonable 
possibility of substantiating the claim.  And as such, the 
request to reopen is denied. 


ORDER

Service connection for a kidney disorder is denied.

The request to reopen a claim of service connection for COPD 
is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


